Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 10-13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (WO 2018050001 A1) in view of Xinping (CN108022275).
Regarding claim 1, Fang teaches a display method for a virtual object, executed by an electronic device, comprising: obtaining a plurality of animation frames corresponding to each of a plurality of virtual objects and each animation frame's weight, each animation frame comprising position and pose data of each bone in bone models of the virtual objects (e.g. performing a fusion interpolation on a bone parameter of an animation frame in each time segment according to the fusion weight coefficient, including at least one of: performing spherical interpolation on a rotation parameter of each bone in the animation frame; Linear interpolation is performed on the positional parameters of the root bone in the frame- Summary: para. 4-10); 
blending the plurality of animation frames corresponding to the plurality of virtual objects (e.g. he blending subunit is further for at least one of: performing spherical interpolation on rotation parameters of respective bones in the animation frame; performing linear interpolation on positional parameters of the root bone in the animation frame- Summary: para. 6-10, 16; and Claims: para. 14) in parallel through an image processor (Detailed Description: para. 73) according to each animation frame's weight to obtain target position and pose data of each bone in the bone models of the plurality of virtual objects (Summary: para. 6-10, 16; and Claims: para. 14); and displaying the plurality of virtual objects in a graphical user interface according to the target position and pose data of each bone in the bone models of the plurality of virtual objects (Detailed Description: para. 6).
Fang teaches animation objects but fails to explicitly teach virtual objects.
In the same field of animated skeletons, Xinping teaches virtual objects (e.g. drawing the skeleton instance by using an instantiation method; and processing the skeleton instance using a multi-thread method. The invention also provides a skeleton instantiation device in the unreal engine- abstract). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems animate skeleton frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fang with the features of virtual objects as taught by Xinping. The motivation would have been the movement performance of each skeleton instance is improved (abstract).
Regarding claim 3, see the rejection of claim 1 above. Fang as modified by Xinping further teach(es) wherein blending the plurality of animation frames corresponding to the plurality of virtual objects in parallel comprises: for each of the plurality of virtual objects, weighting the position and pose data of each bone in the bone models in the plurality of animation frames corresponding to the each virtual object according to the plurality of animation frames' weights corresponding to the each virtual object to obtain the target position and pose data of each bone in the bone model of the each virtual object (Fang: Summary: para. 4-10)
Regarding claim 5, see the rejection of claim 1 above. As can be seen above, Fang as modified by Xinping teach/es all the limitations of claim 5 except wherein, after blending the plurality of animation frames corresponding to the plurality of virtual objects in parallel, the method further comprises: storing the target position and pose data of each bone in the bone models of the plurality of virtual objects in a first map, wherein displaying the plurality of virtual objects in the graphical user interface according to the target position and pose data of each bone in the bone models of the plurality of virtual objects comprises: sampling the first map to display the plurality of virtual objects in the graphical user interface according to a sampling result. Examiner takes OFFICIAL NOTICE that sampling stored data for display purposes is/are extremely well known and have been used for decades in the art:
(See Luo US 2021/0279456 (summary);
Kawaguchi US 2017/0154441 (para. 40);
Eisemann US 2017/0032579 (para. 24-25);
Liberty WO/2010002997 (para. 67); 
Arnaud US 2011/0040168 (para. 60)
Therefore, using map sampling and position data  would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. The motivation would have been map sampling and position data are well known and would have been obvious to at least try.
Regarding claim 10, see the rejection of claim 1 above. Fang as modified by Xinping further teach(es) wherein obtaining the plurality of animation frames corresponding to each of a plurality of virtual objects and each animation frame's weight comprises: obtaining the plurality of animation frames corresponding to each of the plurality of virtual objects and each animation frame's weight through a plurality of task threads in a central processing unit (e.g. A command executed (task thread) to obtain a frame based on a weight would be an inherent process in the processor).
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Fang as modified by Xinping further teach(es), wherein after obtaining the plurality of animation frames corresponding to each of the plurality of virtual objects and each animation frame's weight, the method further comprises: writing the plurality of animation frames corresponding to each of the plurality of virtual objects and the each animation frame's weight; and wherein blending the plurality of animation frames corresponding to the plurality of virtual objects in parallel through the image processor according to each animation frame's weight to obtain the target position and pose data of each bone in the bone models of the plurality of virtual objects comprises: extracting the plurality of animation frames corresponding to each of the plurality of virtual objects and each animation frame's weight through the image processor; and blending the plurality of animation frames corresponding to the plurality of virtual objects in parallel according to each animation frame's weight to obtain the target position and pose data of each bone in the bone models of the plurality of virtual objects; but fails to teach using a cache. Examiner takes OFFICIAL NOTICE that cache memory is/are extremely well known and have been used for decades in the art (See Eisemann US 20170032579 (para. 185-187)). Therefore, using a cache to store and read data would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. The motivation would have been to relieve the main processor of processing duties.
Regarding claim 12, see the rejection of claim 1 above. Fang as modified by Xinping further teach(es) wherein displaying the plurality of virtual objects in the graphical user interface according to the target position and pose data of each bone in the bone models of the plurality of virtual objects comprises: skinning each virtual object according to the target position and pose data of each bone in the bone model of each virtual object to obtain a display form of each virtual object; and displaying the display form of each virtual object in the graphical user interface (e.g. Skeletal animation consists of a "bone" that interacts with each other. By controlling the position, direction and size of the bones, and attaching skin data to the bones, you can render the desired visible animated image. In skeletal animation, bones form a hierarchy, the skeleton structure, according to the characteristics of the animated character- DETAILED DESCRIPTION- para. 21).
Claim(s) 13 recite(s) similar limitations as claim(s) 1 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Fang teaches a display apparatus device to carry out the invention (fig. 1).
Claim(s) 15 recite(s) similar limitations as claim(s) 3 above, but in apparatus form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Fang teaches a display apparatus device to carry out the invention (fig. 1).
Regarding claim 17, see the rejection of claim 13 above. Fang as modified by Xinping further teach(es) comprising one or more processors and one or more memories, the one or more memories storing at least one computer-readable instruction, the one or more processors being configured to load the at least one computer-readable instruction to perform the method of claim 1 (Fang: DETAILED DESCRIPTION: para. 73).
Claim(s) 18 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) X is/are incorporated herein. Furthermore, Fang teaches a computer readable medium (DETAILED DESCRIPTION: para. 73).




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (WO 2018050001 A1) in view of Xinping (CN108022275) as applied to claim 5 above, in view of Haw (US 20160093112 A1).
Regarding claim 6, see the rejection of claim 5 above. As can be seen above, Fang as modified by Xinping teach/es wherein storing the target position and pose data of each bone in the bone models of the plurality of virtual objects in the first map comprises: storing the target position and pose data of each bone in the bone models of the plurality of virtual objects and corresponding identification information of the plurality of virtual objects in the first map, wherein sampling the first map to display the plurality of virtual objects in the graphical user interface according to the sampling result comprises; but fails to teach sampling the first map according to the identification information of the plurality of virtual objects to display the plurality of virtual objects in the graphical user interface according to the sampling result.
In the same field of sampling, Haw teaches sampling the first map according to the identification information of the plurality of virtual objects to display the plurality of virtual objects in the graphical user interface according to the sampling result (e.g. selecting other objects in the hierarchy based on the deep identifier, the selected sample/object may simply select all samples with a deep identifier that matches the selected sample/object. For example, if a hand is selected, the deep identifier of the selected sample/object may be used to select only other samples that correspond to the hand of the robotic character- para. 66). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use sampling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fang as modified by Xinping with the features of sampling with identifiers as taught by Haw. The motivation would have been maintaining this linking information for relationships between samples in the rendering process can be very beneficial for a number of different types of post-rendering operations (para. 33). The same motivation to combine in claim 5 is applied herein.

Allowable Subject Matter
Claim(s) 2, 4, 7-9, 14, 16 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613